DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8-13, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0259262) in view of Britz et al. (US 2010/0136224 – previously cited).
Considering claims 1, 21, and 24, Jones teaches composite transparent conductors used in electrochromic displays, touch panels, etc. (Paragraphs 3-5).  An embodiment is taught in Figure 4B (reproduced below) depicting substrate (152) with the composite transparent conductor comprising a first nanowire layer (144) and a carbon nanotube (CNT) layer (148) entirely covering the nanowire layer (Paragraph 69).  The composite conductor is taught to be patterned depending upon its end use (Paragraph 127) which is considered to teach optionally where sections of the composite conductor including both (144) and (148) are removed from the substrate.  The light transmittance of the nanowire and CNT films is taught to be higher than 85% 

    PNG
    media_image1.png
    217
    270
    media_image1.png
    Greyscale

In a related field of endeavor, Britz teaches CNT conductive layers with improved conductivity and transparency for use in displays and touch screen devices (abstract).  The CNT’s are mixed with a binder of an ionomeric polymer (Paragraph 44) such as Nafion (Paragraph 53).  The CNT’s are taught to be blended in a binder solution where the ratio of CNT to binder is greater than 10% by weight (Paragraph 15) (i.e. a ratio of binder to CNT is less than 90%).
As Jones and Britz teach transparent conductive films for use in touch screen devices, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the CNT material taught by Jones with the binder material as taught by Britz as this is known to improve upon sheet resistance, broad transparency to EM spectrum, specific wavelength transparency, refractive index matching, heat stability, and/ or UV stability, etc. (Britz Paragraph 41) and one would have had a reasonable expectation of success.  Further, the light transmittance taught by Jones and the binder content taught by Britz overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside or ranges disclosed in the prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action, no objective evidence demonstrating a criticality to the claimed range and/or ratio has been presented.
Considering claim 2, Jones teaches the use of silver nanowires (Paragraph 36).
Considering claim 3, Jones teaches where the nanowires are formulated into an ink with immobilization materials (Paragraphs 133-135) which is considered to teach a binder.
Considering claims 8-10, Britz teaches where the binder comprises an ionomeric polymer (Paragraph 44) such as Nafion (Paragraph 53) which applicant discloses as comprising a sulfonated tetrafluoroethylene based fluoropolymer-copolymer in Paragraph 23 of the originally filed specification.  
Considering claim 11, Britz does not expressly disclose the index of refraction of the CNT binder.  However, Britz teaches the use of fluorinated polyethylene with a sulfonyl functional group, i.e. Nafion (Paragraph 53), and applicant discloses where this is an acceptable binder having a low index of refraction within the claimed range (Specification Paragraphs 7, 11, and 23).  As Britz discloses a substantially identical binder material as that which applicant claims and discloses, one would reasonably expect the binder of Britz to possess the claimed index of refraction as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 12, Jones teaches the use of viscosity modifiers (Paragraph 136).
Considering claim 13.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0259262) in view of Britz et al. (US 2010/0136224 – previously cited) as applied to claim 1 above further in view of Coenjarts (US 2014/0021400 – previously cited).
Considering claims 4-5, the teachings of Jones and Britz as applied to claim 1 are outlined above.  Jones and Britz teach transparent conductive films used in displays and touch screens.  However, neither Jones nor Britz teach the instantly claimed additive.
In a related field of endeavor, Coenjarts teaches a printable composition for forming a plurality of interconnected silver nano-wires (abstract) and where silver nanowire transparent conductive films are used in various applications such as touch screens and where they may be patterned to form electrodes (Paragraph 4).  Further, Coenjarts teaches where it is known to use a UV fluorophore, such as an optical brightener, to help maintain maximum visible light transmission (Paragraph 83).
As Jones, Britz, and Coenjarts teach films of nanowires, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Jones and Britz and to further include the optical brightener disclosed by Coenjarts as this is known to help maintain maximum visible light transmission and one would have had a reasonable expectation of success.



Claims 6, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0259262) in view of Britz et al. (US 2010/0136224 – previously cited) as applied to claim 1 above further in view of Tsujimoto et al. (US 2013/0122279 – previously cited).
Considering claim 6, the teachings of Jones and Britz as applied to claim 1 are outlined above.  Jones and Britz teach transparent conductive films used in displays and touch screens.  However, neither Jones nor Britz teach the instantly claimed coverage rate of the nanowires.
In a related field of endeavor, Tsujimoto teaches transparent conductive films for use in optical and electronic devices (Paragraphs 1-2).  The film comprises a substrate, a transparent conductive film, an organic light emitting layer, and a conductor layer (Paragraph 18).  The transparent conductive film comprises a resin and a plurality of metallic wires (Paragraph 24) of silver, copper, gold, etc. (Paragraph 33) and where the wires are coated to a coverage of 0.1-1000 mg/m2  and more preferably between 1-100 mg/m2 (Paragraph 29).
As Jones, Britz, and Tsujimoto teach transparent conductive films comprising nanowires, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Jones and Britz and to include the nanowires in the coverage as disclosed by Tsujimoto as this is considered a conventionally known coverage rate known to form conventionally known transparent conductive layers and one would have had a reasonable expectation of success.  Further, the coverage disclosed by modified Jones overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed prima facie case of obviousness exists.  See MPEP 2144.05.  It is also noted that as of the writing of this Office action no objective evidence demonstrating a criticality to the claimed range has been presented.
Considering claim 22-23 and 25, the teachings of Jones, Britz, and Tsujimoto as outlined above in claims 1-2, 6, and 9-10 render obvious the instant claims.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2008/0259262) in view of Britz et al. (US 2010/0136224 – previously cited) as applied to claim 1 above further in view of Matsumoto et al. (US 2015/0064460 – previously cited).
Considering claims 14-15, the teachings of Jones and Britz as applied to claim 1 are outlined above.  Jones and Britz teach transparent conductive films used in displays and touch screens.  However, neither Jones nor Britz teach the instantly claimed tie layer or optical property.
In a related field of endeavor, Matsumoto teaches transparent conductive films formed on a support for use in touch panels, displays, etc. (Paragraphs 2-4).  Matsumoto teaches the use of an adhesive film formed between the support and the transparent conductive film (Paragraphs 15-16).  The support may be plastic, glass, etc. (Paragraph 116) and the transparent conductive film is not particularly limited (Paragraph 119) and Matsumoto teaches where the use of ITO and silver nanowires for the transparent conductive film are known (Paragraph 5).  The use of the adhesive is taught to prevent wrinkling and scratching of the transparent conductive film (Paragraph 35).  Matsumoto further teaches where the adhesive may comprise additives, such as 
As Jones, Britz, and Matsumoto teach transparent conductive films, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Jones and Britz and to further include the adhesive layer as taught by Matsumoto as this is known to prevent wrinkling and scratching of the transparent conductive film and is considered a substitution of one conventionally known adhesive primer material for another and one would have had a reasonable expectation of success.
Considering claims 16-17, Matsumoto teaches where the adhesive comprises copolymers of (meth)acryl-based polymers (Paragraph 64) and where the polymer may be methyl methacrylate, etc. (Paragraph 42).
Considering claim 18, Matsumoto teaches where the adhesive layer in included on one or more sides of the substrate and where the adhesive layer is in contact with the transparent conductive layer (Paragraph 39).  This is considered to render obvious where transparent conductive layers are included on opposite sides of the substrate and Jones teaches where the transparent conductive layers may be patterned (Paragraph 127).

Response to Arguments
Applicant's arguments filed 08 February 2021 have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follow:
Applicant argues that the disclosure of Jones does not teach a binder in the CNT layer (remarks p.2, 3rd paragraph).  This is not persuasive as Jones does indeed teach the use of a further material to supplement the filling effect in the conductive network in addition to the use of metal nanowires and CNT’s (Paragraph 73-74) and also discloses the use of conductive polymer as a filler material (Paragraph 99).  This is considered to teach the use of an optional filler material with CNT’s.  Britz also teaches where the binder is a filler material (Paragraph 44).
Applicant argues that the light transmission disclosed by Jones is for a composite only of nanowires and CNT’s as no binder is disclosed (remarks p.2, 4th paragraph).  This interprets the teachings of Jones too narrowly as Jones discloses where the light transmission of the composite transparent conductor based on a combination of metal nanowires (e.g., silver nanowires) and a CNT film has a light has a light transmission of at least 50% or at least 95% (Paragraphs 75 and 77).  Similarly, Jones discloses the use of a composite conductor combined with a conductive polymer displays a light transmission of at least 95% (Paragraph 104).  Last, Jones discloses where the combined materials themselves display an overall light transmission of at least 95% for the composite transparent conductor (Paragraphs 107-108).  Further comments regarding Jones and the use of a binder are outlined above.  It is further noted that Britz teaches where the CNT and binder layer displays a light transparency of greater than 95% and greater than 99% (Paragraph 74).
Applicant argues that Jones does not support the disclosed light transmission with data and one cannot rely upon the disclosure of Jones to achieve this (remarks p.2, 5th paragraph).  This is not persuasive as applicant is reminded that prior art is valid for prima facie case.  See MPEP 2145 (I).
Applicant argues that the Britz does not disclose the claimed binder ratio as the solution chemistry weight disclosure of Britz indicates that the ratio is 10 parts CNT’s and 100 part solution which equates to 9:1 or less (remarks p.3).  This is not persuasive as Britz teaches where the CNT content is in weight percent combined with the binder (Paragraph 15) and no teaching of parts by weight is found within Britz.  Applicant also does not provide objective support for their assertion regarding the weight ratio.  See MPEP 2145 (I).  The disclosure of Jones as modified by Britz overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside or ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As such, the prior rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784